Name: Commission Regulation (EC) No 1930/2001 of 1 October 2001 amending Regulations (EC) No 1779/2001 and (EC) No 1780/2001 concerning the issue of A licences for the import of garlic
 Type: Regulation
 Subject Matter: plant product;  Asia and Oceania;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1930Commission Regulation (EC) No 1930/2001 of 1 October 2001 amending Regulations (EC) No 1779/2001 and (EC) No 1780/2001 concerning the issue of A licences for the import of garlic Official Journal L 262 , 02/10/2001 P. 0003 - 0003Commission Regulation (EC) No 1930/2001of 1 October 2001amending Regulations (EC) No 1779/2001 and (EC) No 1780/2001 concerning the issue of A licences for the import of garlicTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1047/2001 of 30 May 2001 introducing a system of import licences and certificates of origin and establishing the method for managing the tariff quotas for garlic imported from third countries(1), as last amended by Regulation (EC) No 1865/2001(2),Whereas:(1) Article 2 of Commission Regulation (EC) No 1779/2001(3) lays down that the issue of import licences covered by applications under Regulation (EC) No 1047/2001 for products originating in China is suspended for applications lodged from 4 September 2001 to 3 December 2001.(2) Article 2 of Commission Regulation (EC) No 1780/2001(4) lays down that the issue of import licences covered by applications under Regulation (EC) No 1047/2001 for products originating in all third countries other than China and Argentina is suspended for applications lodged from 4 September 2001 to 3 December 2001.(3) Article 2 of Regulation (EC) No 1865/2001 lays down that, for each of the quarters referred to in Annex I to Regulation (EC) No 1047/2001, applications for A licences for the import of garlic may be lodged only from the second Monday of the month before the month preceding the quarter in question until the last Friday inclusive of that quarter. For the quarter December 2001/January 2002/February 2002, the date for the lodging of applications for A licences for the import of garlic is thus brought forward to 8 October 2001. In order to avoid any administrative complications when licence applications are lodged for that quarter, Article 2 of Regulation (EC) No 1779/2001 and Article 2 of Regulation (EC) No 1780/2001 should be amended, taking account of the new, earlier date for lodging applications for the following quarter,HAS ADOPTED THIS REGULATION:Article 1Article 2 of Regulation (EC) No 1779/2001 is replaced by the following: "Article 2The issue of A import licences relating to the quarter running from 1 September to 30 November 2001 covered by applications under Regulation (EC) No 1047/2001 for products originating in China is hereby suspended for applications lodged from 4 September 2001 to 3 December 2001. Applications for the quarter running from 1 December 2001 to 28 February 2002 may be lodged from 8 October 2001."Article 2Article 2 of Regulation (EC) No 1780/2001 is replaced by the following: "Article 2The issue of A import licences relating to the quarter running from 1 September to 30 November 2001 covered by applications under Regulation (EC) No 1047/2001 for products originating in all third countries other than China and Argentina is hereby suspended for applications lodged from 4 September 2001 to 3 December 2001. Applications for the quarter running from 1 December 2001 to 28 February 2002 may be lodged from 8 October 2001."Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 145, 31.5.2001, p. 35.(2) OJ L 254, 22.9.2001, p. 3.(3) OJ L 240, 8.9.2001, p. 8.(4) OJ L 240, 8.9.2001, p. 9.